DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s submission, filed on 1/27/2022, has been entered. Claims 1-14, 16-23, and 26-34 are pending with claims 15 and 24-25 being previously cancelled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, 12-13, 16, 18, 20-23, and 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over Carragher et al. (US 20130087335) in view of Buechler (US 20150075781).
Regarding claims 1, 12, and 19: Carragher discloses a gas or oil well tubing 2, a method of manufacturing the tubing, and a method of sealing a leak in an oil or gas well having an annular packer 1, 3 mounted thereon and that the annular packer is formed from an eutectic or other bismuth based alloy (Fig. 4a; abstr.; [0055]). Carragher 
Carragher does not explicitly disclose that cement can be pumped through the channel. Buechler discloses a packer 700 that is configured to define a channel 720, 742, when the tubing and packer are deployed in a well, that the channel defines a upper and a lower opening, and that and that cement can be pumped through the channel (Fig. 7; [0149]-[0152]). At the time that the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have added a channel (as taught by Buechler) to the packer assembly of Carragher to allow cement to be pumped through the channel, as taught by Buechler, and then to allow Carragher’s packer to form a gas tight seal in the well upon melting and resolidification. As Carragher discloses that cement has been used in the art of plugging and discloses forming the seal and as Buechler discloses the capability of flowing fluid (can be cement) through a bypass channel, it would have been within routine skill to add the channels, of Buechler, to the system of Carragher, to allow cement to pass through the packer prior to melting and solidifying. Such a configuration would have been predictable with a reasonable expectation of success. Further, regarding the use of both the bismuth/eutectic and cement, such would have been obvious as redundant  it has been held that mere duplication of the essential working parts (in this case sealing means) of a device involves only routine skilled the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Carragher, as modified by Buechler, discloses providing a length of tubing, mounting a eutectic/bismuth alloy annular packer to the tubing, that the packer is configured to define a channel when the tubing and packer are deployed in a well and the packer is engaged against a wall of the well, and that cement can be pumped through the channel when the packer is engaged against the wall of the well (see above; Carragher - Figs. 4a, 4b; abstr.; [0055], [0056]; Buechler - Fig. 7; [0149]-[0152]).
Carragher, as modified by Buechler, discloses positioning a plugging assembly in a well, that the plug assembly comprises a tubing having an annular packer mounted thereon, that the annular packer comprises an eutectic based alloy, that the packer comprises a conduit extending from a top of the packer to a bottom of the packer and thereby defines a channel extending through and at least partially within the packer, and resolidifying the molten packer to form a gas tight seal between the tubular and a surface of the well (see above; Carragher - Figs. 4a, 4b; abstr.; [0055], [0056]; Buechler - Fig. 7; [0149]-[0152]). Carragher, as modified by Buechler, does not explicitly describe that upon melting the packer the channel is filled in and thus removed. At the time that the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have understood that when the packer is melted, the channel/conduit would also melt and disappear. Thus, upon solidifying the channel/conduit would be gone. As it is notoriously well-known in the art that as an eutectic/bismuth alloy article is melted, it no longer retains a solid shape and is 
Regarding claim 2: Carragher, as modified by Buechler, discloses that the annular packer comprises with one or more conduits running substantially parallel to the tubing (Buechler - Fig. 7). 
Regarding claim 3: Carragher, as modified by Buechler, discloses that the conduits are provided as channels in the inner and/or outer circumferential surface of the annular packer (Buechler - Fig. 7). 
Regarding claim 4: Carragher, as modified by Buechler, discloses that the conduits are provided as through holes in the main body of the annular packer (Buechler - Fig. 7). 
Regarding claim 7: Carragher discloses that the annular packer is mounted to the outer surface of the tubing (Carragher - Figs 4a, 4b). 
Regarding claim 8: Carragher discloses that the annular packer comprises multiple component parts which are combinable to form the complete annulus when mounted on the tubing (Carragher - Figs 4a, 4b). 
Regarding claim 9: Carragher, as modified by Buechler, discloses a drilling tool mounted to the leading end thereof (Buechler - [0008]). 

Regarding claim 13: Carragher discloses that the annular packer is provided in the form of multiple component parts and the step of mounting the annular packer to the tubing involves securing the component parts together around the circumference of the tubing to complete the annulus (Figs. 4a, 4b).  
Regarding claim 16: Carragher, as modified by Buechler, does not explicitly disclose providing multiple conduits in the annular packer. Buechler discloses a packer 700 having multiple conduits 721, 742 (Fig. 7; [0149]-[0152]). At the time that the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have added multiple channels (as taught by Buechler) to the packer assembly of Carragher to allow to allow injection fluid to flow along the annulus. 
Regarding claim 18: Carragher, as modified by Buechler, discloses that the conduits are provided in the form of through holes running through the main body of the packer (Buechler - Fig. 7). 
Regarding claim 20: Carragher, as modified by Buechler, discloses that cement is pumped through the channel (see above; Buechler - Fig. 7; [0149]-[0152]). 
Regarding claim 21: Carragher discloses that the tubing packer assembly further comprises a heating means that can be activated remotely to melt the alloy (Carragher - Figs. 4a, 4b; [0061], [0075]). 

Regarding claim 23: Carragher, as modified by Buechler, discloses a thermally deformable annular packer (Carragher - 1, 3) formed from an eutectic or bismuth based alloy and configured to be mounted to a gas or oil well tubing comprising one or more conduits (Buechler - 721, 742) oriented at least substantially parallel to the central axis of packer and that the channel defines a upper and a lower opening, so as to permit the flow of fluid through the packer when the packer is mounted on a gas or oil well tubing, one or more resiliency biased conduit clearance means located adjacent to the one or more conduits, and that the clearance means are biased towards the conduits (see above; Carragher - Figs. 4a, 4b; [0055], [0056]; Buechler - Fig. 7; [0149]-[0152]). 
Regarding claim 26: Carragher, as modified by Buechler, discloses that the conduits run through the middle or main body of the packer (Buechler - Fig. 7). 
Regarding claim 27: Carragher, as modified by Buechler, discloses that the annular packer is formed from multiple stackable components (Carragher - Figs. 4a, 4b; Buechler - Fig. 7). 
Regarding claim 28: Carragher, as modified by Buechler, discloses that the stackable components are provided with alignment means to ensure that the conduits of each of the components align to provide an unbroken pathway through the annular packer (Carragher - Figs. 4a, 4b; Buechler - Fig. 7). 

Regarding claim 30: Carragher, as modified by Buechler, discloses one or more sealing means mounted on the inner surface, the outer surface or both the inner and outer surface of the packer to facilitate the formation of a seal between the annular packer and adjacent well tubing (Carragher - Figs. 4a, 4b; Buechler - Fig. 7). 
Regarding claim 31: Carragher, as modified by Buechler, discloses that the packer is mounted in or on well tubing (Carragher - Figs. 4a, 4b; Buechler - Fig. 7, [0008], [0009]). 
Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Carcagno et al. (US 20120032435) in view of Sanchez (US 20160340992). 
Regarding claim 32: Carcagno discloses a gas or oil tubing collar or pup joint for insertion into a well (Fig. 1; [0001]). Carcagno discloses that the collar or joint has a first end and a second end and that each end has a tubing engagement means that connectably engages a first well tubing to a second well tubing (Fig. 1; [0053]). 
Carcagno discloses one or more rings mounted adjacent to the tubing engagement means (Fig. 1; [0075]) does not explicitly disclose that the rings are eutectic or bismuth based alloy rings. Sanchez discloses using a metal material (Fig. 1 - in the shape of rings) mounted adjacent to tubing engagement means. At the time that the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have substituted the ring material taught by Sanchez for the ring material of Carcagno so that when the metal alloy transitions 
Regarding claim 33: Carcagno, as modified by Sanchez, discloses that each of the alloy rings is mounted within a recess in the engagement means and thereby is recessed from an outer surface of the engagement means (see Carcagno - Fig. 1 for placement and Sanchez for the ring material).
Claims 34 is rejected under 35 U.S.C. 103 as being unpatentable over Carcagno et al. (US 20120032435) and Sanchez (US 20160340992), as applied to claims 32 and 33 above, and further in view of Laun (US 20110155377). 
Carcagno and Sanchez disclose the invention substantially as claimed and as discussed above.
Regarding claim 34: Carcagno, as modified by Sanchez, does not explicitly disclose a temporary plug, in the form of a burst disc, provided within a tubing portion of the pup joint. Laun discloses a temporary plug 50 140, in the form of a burst disc, provided within a tubing portion of the pup joint (Fig. 2; abstr.; [0013], [0032]). At the time that the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have added a temporary plug, in the form of a burst disc, within a tubing portion of the pup joint (as taught by of Laun) so as to create a mechanically-induced weak point when the plug bursts.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

It is noted that applicant has filed a TD (1/27/2022) but the decision regarding the TD is still pending at the time this action was generated. Applicant is encouraged to check the file wrapper to be sure that the TD was approved and entered. 
Allowable Subject Matter
Claims 5, 6, 11, 14, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the above rejection on the ground of nonstatutory double patenting is overcome.
Response to Arguments
Applicant’s amendments and arguments, filed 1/27/22, with respect to the rejections of claims 1-10, 12-13, 16, 18-23, and 26-34 have been fully considered and they are at least partially persuasive. The objections/rejections that have been withdrawn are not repeated herein.
Regarding claims 32 and 33, applicant’s arguments are moot as the arguments do not apply to the reference combination used in the current rejection.
Regarding the rejections of claims 1, 12, 19, and 23, it appears that applicant has misunderstood or misconstrued the examiner’s rejection. The examiner has attempted 
Applicant argues that the examiner has identified the recited channel as being heater cavity 4 which has a sealed bottom and therefore cannot have a lower opening. The applicant has misunderstood the rejection and the characterization of Carragher. As best understood by the examiner, Carragher, in Figs. 4a and 4b, illustrates a plug 1 that has a body 2 and a eutectic alloy surrounding the body. The examiner interprets that the claimed channel is the channel that allows the passage of the body 2 (and the heater cavity 4) through the alloy 3. This channel does indeed have an upper and lower opening which allows the passage of elements 2, 4. 
Applicant asserts that Buechler does not disclose or suggest that its channels can be used to transport cement and even if they could, applicant argues that there is no basis to conclude that the alloy when melted would be able to flow through and block all of Buechler’s channels. Applicant further argues that since Buechler’s channels are channels in "elastomeric rings" the molten allow would burn, melt, or otherwise destroy those rings, the channels, and provide no possibility of sealing the well. Still further, applicant argues that the modification of Carragher would render Carragher inoperable. The examiner disagrees with applicant’s analysis and conclusion.
Buechler is only being cited for providing flow channels in a packer. Buechler is not being cited for the material of the channels or what actually flows through the channels. Buechler is cited to show that it is known in the art to provide fluid passages through a packer for certain operations. Further, applicant is reminded that the test for obviousness is not whether the features of a secondary reference may be bodily In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). As discussed in the rejections above, Carragher discusses that cement can be used in plugging a well. Further, Carragher does not explicitly preclude the use of cement (the examiner has explained above that as cement is known for use in a plugging operation, there is nothing in Carragher that would preclude using two seal methodologies (cement and the eutectic seal - redundant seals are well known in the art). 
Applicant asserts that the office action fails to address claim elements 19c and 19d. Applicant then concludes that the Office Action concedes that these claim elements are not found in Carragher and Buechler, either individually or in combination. The examiner disagrees with applicant’s analysis and conclusion. The examiner believes that applicant has misread and misconstrued the rejection of claim 19. As discussed above, the examiner has explained that when Carragher is modified by Buechler to include that channels of Buechler, those channels are in the material of Carragher (eutectic). Thus, when the eutectic is melted, the channels will also melt and therefore, disappear.
Applicant argues that a key purpose of Carragher is while forming a plug sealing the well, the heater cavity is maintained so that the heater can be reinserted at a later date to remove the plug. Filling the heater cavity with cement would destroy this feature and purpose of Carragher. Similarly, there is no teaching or suggestion that the elastomeric packer of Buechler could survive the molten alloy of Carragher. The 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Akulichev et al. (US 20160122608) discloses that eutectic material can be used as a seal.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Taras P Bemko/
Primary Examiner, Art Unit 3672
2/4/2022